EXHIBIT II – 3/25/20 NOTICE




Case 5:20-cv-00123-FL Document 8-3 Filed 03/27/20 Page 1 of 2
3/25/2020                                    Wake County Sheriff Office Concealed Handgun Weapon (CHP) Permit Director


  Wake County Sheriff's Office




    Concealed Handgun Permit Application                                                                             Step 1, Please
    Enter All Information

      3/25/2020


         Due to public health concerns related to the COVID-19 pandemic; the Wake County Sheriff’s Office will
      temporarily postpone accepting new applications for pistol purchase permits and new concealed carry
      permits until April 30th, 2020.


           Applications received prior to March 25, 2020 and a have already signed a mental health waiver will
      continued to be processed. Those applicants who have not already signed a mental health waiver will not be
      processed Applicants will be notified when their application is approved and when to pick up issued permits.
      ************
      Welcome! This is an official application for a concealed handgun permit. You must completely and accurately fill-out
      this application to be considered for a permit. Any falsification of the information within this application will result in the
      refusal of this application for a concealed handgun permit.

      A non-refundable processing fee is required. In addition, a online convenience fee is required to process payment.
      These fees will be charged even if your application is denied.

        QUESTIONS - PLEASE READ each question carefully and answer as fully as possible. Incorrect information
                                 will affect the processing of your application
      When asked for your Previous Addresses, please list all addresses for the last 10 years.


    Please read the following before proceeding:

        All application fees associated with the Concealed Handgun application process are NON-REFUNDABLE.

        If you are applying to RENEW your Concealed Handgun Permit, you must apply before your permit EXPIRES. If
        your Concealed Handgun Permit has EXPIRED, you must apply for a NEW permit.

        You MUST list your name on the application EXACTLY as it appears on your driver's license or state issued
        identification card. It is the responsibilty of the applicant to assure that all information is accurate.

                                                                                                                   Cancel   Agree




                         Case 5:20-cv-00123-FL Document 8-3 Filed 03/27/20 Page 2 of 2
https://wakeso.permitium.com/ccw/application?permittype=new                                                                             1/1
